DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 08/23/2022. 

Response to Amendment
The amendment filed on 08/23/2022 is being entered. Claims 1-20 are pending. Claims 1-5, 7-17, and 19-20 are currently amended. The amendment overcomes the objections to the application. The amendment overcomes the previous 35 U.S.C. 103 rejections. However, responsive to the amendment new 35 U.S.C. 103 rejections have been made. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 4 recites “an indicator system indicates a positive or negative position of said tail skid relative to said airport ground surface”. The specification at most recites on Pages 18-19 “Providing the aircraft pilot arid crew with a view of the aircraft tail 29, particularly during takeoff and landing, shows the aircraft tail and tail skid real time positions relative to the ground and enables the pilot or crew to take the action required to raise the tail and avoid the aircraft tail or tail skid striking the ground surface..” and nothing about indicating “negative or positive” positions of the tail skid.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-11 and 19-20 recite the limitation "real time targeted views" then “targeted real time views”.  There is insufficient antecedent basis for this limitation in the claim. Choose one or the other for consistency. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 describes monitoring units around the aircraft that provide views said flap angles on said wings, nose and main landing gears, and said tail skid and producing said composite stream (limitation (b). There would have to be multiple monitoring units in order to achieve the apparatus of claim 1, so claim 5 does not further limit the claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (U.S. Publication No. 2019/0300204 A1) hereinafter Dong in view of Lamkin et al. (U.S. Publication No. 2016/0351061 A1) hereinafter Lamkin et al. (U.S. Publication No. 2016/0351061 A1)) hereinafter Lamkin further in view of Lee et al. (U.S. Publication No. 2018/0013985 A1) hereinafter Lee.

Regarding claim 19, Dong discloses an intelligent monitoring method that monitors aircraft landing gear extended and retracted positions prior to landing and takeoff to determine safe landing and takeoff readiness, comprising:
 (a) providing an aircraft [see Paragraph 0032 – discusses an aircraft] equipped with a  landing gear and providing monitoring units operable to provide real time targeted views of the landing gear on the aircraft [see Paragraph 0046 – discusses camera sensors focused on a landing gear]; 
 (c) providing an intelligent processing system comprising intelligent algorithms capable of intermediate and high level image understanding in communication with the monitoring units, transmitting the composite stream of meshed data representing the real time views of the landing gear to the intelligent processing system [see Paragraph 0082 - discusses training a machine learning algorithm to detect aberrant conditions based on the measurement data from sensors (includes cameras) of landing gears], and processing the meshed data to produce a real time visual display of the real time extended and retracted positions of the landing gear [see Paragraph 0087 - discusses displaying the non-conformance of the landing gear, and see Paragraph 0048 - discusses a camera sensor captures images of the landing gear in static (retracted) and extended positions when monitoring movement];
(d) providing a display device and an indicator systemin a cockpit of said aircraft and communicating the real time visual display with the real time extended or retracted positions of the landing gear to the display device [see Paragraph 0087 - discusses an alert system that displays an image of non-conformance of the landing gear by the computing device to an operator of the aircraft (in response to measuring the transitions from/to an extended position with a camera to detect the non-conformance (see Paragraph 0083))]; and 
(e) comparing the real time visual display with the real time landing gear extended and retracted positions [see Paragraphs 0084-0087 – discusses determining non-conformance based on the images using machine learning algorithm and displaying the non-conformance to an operator of the aircraft], activating the indicator system to indicate improper retraction or extension of the landing gear upon landing and takeoff [see Paragraph 0076 - discusses using a camera sensor to take images, and a computing device processes the measurements, and see Paragraph 0087 - discusses an alert is displayed by the computing device, the alert displayed with the image of the detected non-conformance (retraction)], and automatically or manually extending or retracting the nose and main landing gears as required for safe landing or takeoff [see Paragraph 0048 - discusses a camera sensor captures images of the landing gear in static (retracted) and extended positions when monitoring movement, see Paragraph 0083 – discusses transitioning to and from an extended position, and see Paragraph 0087 - discusses an alert is displayed by the computing device, the alert displayed with the image of the detected non-conformance].

However, Dong fails to disclose:
(b) mounting the monitoring units in selected exterior locations on the aircraft to obtain the targeted real time views of each of the nose landing gear and the main landing gears on the aircraft, and producing the composite stream of meshed data in the secure encrypted form representing the real time targeted views of the nose landing gear and the main landing gears; and monitoring the nose and main landing gears.

Lamkin discloses:
(b) mounting monitoring units in selected exterior locations on the aircraft to obtain the targeted real time views of each of the nose landing gear and the main landing gears on an aircraft, and producing a composite stream of meshed data representing the real time targeted views of the nose landing gear and the main landing gears; and monitoring the nose and main landing gears [see Paragraph 0010 - discusses a camera mounted on the exterior of an aircraft that monitors the main landing gear or nose landing gear and communicates the data to a cockpit and see Paragraph 0048 - discusses using multiple sensors such as LIDAR to monitor aircrafts exterior].
Lamkin suggests that providing a view (through a display system in the cockpit) of the landing gears gives the pilot a clear view of the landing gears [see Paragraph 0046].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Dong to include a composite stream of meshed data representing real time targeted views of nose and main landing gears as taught by Lamkin in order to give the pilot a clear view of the landing gears [Lamkin, see Paragraph 0046].

However, the combination of Dong and Lamkin fails to disclose producing and transmitting the composite stream of meshed data in a secure encrypted form.

Lee discloses wherein data is in a secure encrypted format [see Paragraph 0005 – discusses where images taken on an aircraft are encrypted and sent over a network]
Lee suggests that encryption creates a secure transmission of data [see Paragraph 0005].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Dong and Lamkin to encrypt the images as taught by Lee in order to securely transmit data [Lee, see Paragraph 0005].

Regarding claim 20, Dong, Lamkin, and Lee disclose the invention with respect to claim 19. Lamkin further discloses wherein the aircraft is further equipped with and driven during ground operations and travel by a landing gear wheel-mounted electric taxi drive system [see Paragraph 0032 - discusses electric motors that move the landing gears (automatically or manually) in either direction for taxiing].
Lamkin suggests that the towing operations of aircraft are inefficient and slow [see Paragraphs 0006-0007].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft as taught by Dong to be electrically powered as taught by Lamkin in order to improve efficiency and speed during ground control of aircraft [Lamkin, see Paragraphs 0006-0007].

Claims 12-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tillotson et al. (U.S. Publication No. 2014/0241572 A1) hereinafter Tillotson in view of Kneuper et al. (U.S. Publication No. 2016/0176541 A1) hereinafter Kneuper in view of Lamkin further in view of Lee.

Regarding claim 12, Tillotson discloses an intelligent monitoring method that monitors aircraft flaps angles and positions and determines aircraft readiness for safe taxi, takeoff, and flight, comprising:
(a) providing monitoring units operable to provide real time targeted views of exterior structures on an aircraft [see Paragraph 0031 - discusses using a camera on an aircraft pointed towards surfaces of the aircraft] and to produce a composite stream of meshed data representing the real time targeted views [see Paragraph 0031 – discusses cameras taking images to be processed]; 
(b) mounting the monitoring units in exterior locations adjacent to each wing on the aircraft selected to obtain real time targeted views of each wing surface and flaps angles on each wing of the aircraft, and producing the composite stream of meshed data representing the real time targeted views of each of the wing surfaces, the flaps on each of the wings, and angles of the flaps on each of the wings [see Paragraph 0031 - discusses using a camera on an aircraft pointed towards surfaces of the aircraft, the camera takes images of the various surfaces on the aircraft and are processed to identify features corresponding to the positions of the various surfaces in the series of images, also the angle because the flaps are moved at angle when a flap position is changed so when the position is monitored so is the angle, see Paragraph 0035 - discusses that the surface includes flaps, and see Figure 3 below and see Paragraph 0063 - depicts cameras 303 and 304 which are configured to obtain images of the surfaces on wings (flaps)]; 

    PNG
    media_image1.png
    517
    640
    media_image1.png
    Greyscale

Figure 3 of Tillotson

(c) providing an intelligent processing system comprising intelligent algorithms capable of intermediate and high level image understanding in communication with the monitoring units, transmitting the composite stream of meshed data representing the targeted real time fields of view of the wing surfaces and the flaps to the intelligent processing system [see Paragraphs 0070-78 - discusses a surface position identifier processing image data to identify the position (angle) of a surface on an aircraft, then the surface position identifier determines whether the surface is out of rig with a comparison (exceeds a threshold) using algorithms (see Paragraphs 0077-0078)]; 

However, Tillotson fails to disclose: 
(a) providing an aircraft moved during ground travel by electric taxi drive systems, and producing a composite steam of meshed data in a secure encrypted form;
(b) mounting the monitoring units in exterior fuselage locations, and producing a composite steam of meshed data in a secure encrypted form;
(c) transmitting the composite stream of meshed data in the secure encrypted form representing the real time targeted views of the wing surfaces, the flaps, and the angles of the flaps to the intelligent processing system, and processing the composite stream of meshed data to produce a real time visual display of the wing surfaces and real time angles of the flaps;
(d) inputting data relating to required flaps settings and angles for a takeoff location of the electric taxi system-driven aircraft and communicating the inputted required flaps setting and angles data to the intelligent processing system; 
(e) providing a display device and an indicator system in a cockpit of the electric taxi system-driven aircraft and communicating the real time visual display with the real time flaps angles to the display device; and 
(f) comparing the real time visual display with the real time flaps angles with the required flaps setting and angles data and activating the indicator system to indicate alignment of the real time flaps angles position with the required flaps angle setting or misalignment of the real time flaps angle position with the required flaps angle setting.

Kneuper discloses: 
(c) processing a composite stream of meshed data to produce a real time visual display of wing surfaces and real time angles of flaps [see Paragraph 0050 - discusses receiving input on the touch screen display to display control surfaces (flaps), see Paragraph 0052 - discusses continuously displaying instantaneous positions of flight control surfaces (in degrees), see Paragraph 0053 - discusses receiving selections for controlling the aircraft surfaces (flap angles), and see Paragraph 0055 - discusses displaying actual positions of control surfaces (flaps)];
(d) inputting data relating to required flaps settings and angles for a takeoff location [see Paragraph 0050 - discusses receiving input on the touch screen display to control surfaces (flaps), and see Paragraph 0053 – discusses receiving selections for flap angles] and communicating the inputted required flaps setting and angles data to the intelligent processing system [see Paragraph 0050 - discusses that the control system of the aircraft controls the surfaces based on the inputted instructions]; 
(e) providing a display device and an indicator system in a cockpit of said aircraft and communicating the real time visual display with the real time flaps angles to the display device [see Paragraph 0005 - discusses a display device (in the cockpit) receives flight surface representations, and see Paragraph 0053 - discusses continuously displaying instantaneous angles of flight control surfaces]; and 
(f) comparing the real time visual display with the flaps angles with the required flaps setting and angles data and activating the indicator system to indicate alignment of the real time flaps angles position with the required flaps angle setting or misalignment of the real time flaps angle position with the required flaps angle setting [see Paragraph 0057 - discusses a warning system that indicates surface desired positions and angles is displayed to the pilot as well as warning noises, if the angle of the flap is supposed to be deployed 35 degrees but the flap only deploys 7 degrees a warning is produced (visual or audio)].
Kneuper suggests that displaying information regarding control surfaces provides the flight crew with greater situational awareness in the event of a suspected malfunction with a flight control surface [see Paragraph 0055].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system as taught by Tillotson to include a display that shows real time positions of flaps as taught by Kneuper in order to provide the flight crew with greater situational awareness [Kneuper, see Paragraph 0055].

However, the combination of Tillotson and Kneuper fails to disclose:
(a) providing an aircraft moved during ground travel by electric taxi drive systems, and producing a composite steam of meshed data in a secure encrypted form;
(b) mounting the monitoring units in exterior fuselage locations, and producing a composite steam of meshed data in a secure encrypted form;
(c) transmitting the composite stream of meshed data representing the targeted real time fields of view of the wing surfaces and the flaps in the secure encrypted form to the intelligent processing system, and processing the meshed data to produce a real time visual display of the fields of view of the wing surfaces and real time positions of the flaps;

Lamkin discloses (a) providing an aircraft moved during ground travel by electric taxi drive systems [see Paragraph 0032 - discusses electric motors that move the landing gears (automatically or manually) in either direction for taxiing].
Lamkin suggests that the towing operations of aircraft are inefficient and slow [see Paragraphs 0006-0007].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft as taught by Tillotson to be electrically powered as taught by Lamkin in order to improve efficiency and speed during ground control of aircraft [Lamkin, see Paragraphs 0006-0007].

However, the combination of Tillotson, Kneuper, and Lamkin fails to disclose:
(b) mounting the monitoring units in exterior fuselage locations, and producing a composite steam of meshed data in a secure encrypted form;
(c) transmitting the composite stream of meshed data in the secure encrypted form;

Lee discloses wherein data is in a secure encrypted format [see Paragraph 0005 – discusses where images taken on an aircraft are encrypted and sent over a network].
Lee suggests that encryption creates a secure transmission of data [see Paragraph 0005].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Tillotson to encrypt the images as taught by Lee in order to securely transmit produced data [Lee, see Paragraph 0005].

However, the combination of Tillotson, Kneuper, Lamkin, and Lee fails to disclose:
(b) mounting the monitoring units in exterior fuselage locations.

	Tillotson, Kneuper, Lamkin, and Lee discloses the claimed invention except for mounting the monitoring units in exterior fuselage locations.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to mounting the monitoring units in exterior fuselage locations, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 13, Tillotson, Kneuper, Lamkin, and Lee disclose the invention with respect to claim 12.
Kneuper discloses inputting data relating to required flaps settings and angles in a flight management computer [see Paragraph 0053 - discusses inputting settings for flaps (angles) into an aircraft control system].
Kneuper suggests that inputting using the aircraft control system avoids the need for a pedestal, which removes potential for foot strikes on the flap controller [see Paragraph 0054].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Tillotson to input via a flight management computer as taught by Kneuper in order remove potential for foot strikes on the flap controller [Kneuper, see Paragraph 0054].

Regarding claim 14, Tillotson, Kneuper, Lamkin, and Lee disclose the invention with respect to claim 12. 
Kneuper further discloses automatically adjusting the real time flaps angles and positions to align with the required flaps settings and angles [see Paragraph 0073 - discusses resetting the flap to a nominal position when the position (angles) does not match the settings, and repeating for a desired position (angles)].
Kneuper suggests that inputting using the aircraft control system avoids the need for a pedestal, which removes potential for foot strikes on the flap controller [see Paragraph 0054].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Tillotson to automatically control the flaps as taught by Kneuper in order remove potential for foot strikes on the flap controller [Kneuper, see Paragraph 0054].

Regarding claim 18, Tillotson, Kneuper, Lamkin, and Lee disclose the invention with respect to claim 12. Tillotson further discloses wherein said monitoring units comprises at least a camera [see Paragraph 0031 - discusses using a camera on an aircraft pointed towards surfaces of the aircraft].
Lamkin further discloses wherein said monitoring units comprises at least a scanning LiDAR device, a camera, or a scanning LiDAR device and a camera [see Paragraph 0010 - discusses a camera mounted on the exterior of an aircraft that monitors main landing gear and communicates the data to a cockpit, and see Paragraph 0048 - discusses using multiple sensors such as LIDAR to monitor aircrafts exterior].
Lamkin suggests that sensors (cameras) are limited due to environmental conditions, and other sensors (LIDAR) are available to monitor an aircraft’s exterior when the other is limited [see Paragraph 0048].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system as taught by Tillotson to include LIDAR as taught by Lamkin in order to overcome environmental conditions which other sensors are limited in [Lamkin, see Paragraph 0048].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tillotson in view of Kneuper hereinafter Lamkin in view of Lee further in view of Dong.

Regarding claim 15, Tillotson, Kneuper, Lamkin, and Lee disclose the invention with respect to claim 12.
Tillotson further discloses mounting additional the monitoring units in selected exterior locations on the aircraft to obtain targeted real time views of each landing gear on the aircraft [see Paragraph 0010 - discusses a camera mounted on the exterior of an aircraft that monitors main landing gear and communicates the data to a cockpit, and see Paragraph 0048 - discusses using multiple sensors such as LIDAR to monitor aircrafts exterior].

However, the combination of Tillotson, Kneuper, and Lamkin fails to disclose: 
producing and processing the composite stream of meshed data representing the targeted real time views of each landing gear with positions of each landing gear,
communicating the real time visual display with landing gear positions from the intelligent processor to the display device, and 
automatically or manually retracting or extending the landing gear as required by the landing gear positions shown in the real time visual display.

Dong discloses: 
producing and processing the composite stream of meshed data representing the targeted real time views of each landing gear [see Paragraph 0082 - discusses training a machine learning algorithm to detect aberrant conditions based on the measurement data from the sensors (includes camera), see Paragraph 0083 - discusses taking an image from a camera sensor and correlating with other sensor data prior to landing or after landing] with positions of each landing gear,
communicating the real time visual display with landing gear positions from the intelligent processor to the display device [see Paragraph 0076 - discusses using a camera sensor to take images, and a computing device processes the measurements, and see Paragraph 0087 - discusses an alert is displayed by the computing device, the alert displayed with the image of the detected non-conformance], and 
automatically or manually retracting or extending the landing gear as required by the landing gear positions shown in the real time visual display [see Paragraph 0048 - discusses a camera sensor captures images of the landing gear in static (retracted) and extended positions when monitoring movement, see Paragraph 0083 – discusses transitioning to and from an extended position, and see Paragraph 0087 - discusses an alert is displayed by the computing device, the alert displayed with the image of the detected non-conformance].
Dong suggests by monitoring the landing gears (via a camera and an operator), the cost of maintenance is reduced [see Paragraphs 0032-0033].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system as taught by Tillotson to include monitoring the landing gears as taught by Dong in order to reduce the cost of maintenance of landing gears by monitoring from the operator [Dong, see Paragraphs 0032-0033].

Claims 16-17 is rejected under 35 U.S.C. 103 as being unpatentable over Tillotson in view of Kneuper hereinafter Lamkin in view of Lee further in view of Bays-Muchmore et al. (U.S. Publication No. 2004/0200930 A1) hereinafter Bays-Muchmore.

Regarding claim 16, Tillotson, Kneuper, Lamkin, and Lee disclose the invention with respect to claim 12. 
Tillotson further discloses mounting additional monitoring units in exterior locations on the aircraft to obtain targeted real time views of movable surfaces on the aircraft [see Paragraph 0031 - discusses using a camera (that can be mounted on any part of the aircraft where there is a movable surface) on an aircraft pointed towards surfaces of the aircraft, the camera takes images of the various surfaces on the aircraft and are processed to identify features corresponding to the positions of the various surfaces in the series of images] producing and processing the composite stream of meshed data representing the targeted real time views of a position of the movable surfaces [see Paragraph 0031 - discusses using a camera (that can be mounted on any part of the aircraft where there is a movable surface) on an aircraft pointed towards surfaces of the aircraft, the camera takes images of the various surfaces on the aircraft and are processed to identify features corresponding to the positions of the various surfaces in the series of images] when the aircraft is taking off [see Paragraph 0030 – discusses that the out of rig control surface is reported to the operator of the aircraft during the flight (taking off and landing)].

Kneuper further discloses communicating the real time visual display with a control surface position or condition from the intelligent processing system to the display device [see Paragraph 0050 - discusses receiving input on the touch screen display to display control surfaces, see Paragraph 0052 - discusses continuously displaying instantaneous positions of flight control surfaces (in degrees), see Paragraph 0053 - discusses receiving selections for controlling the aircraft surfaces, and see Paragraph 0055 - discusses displaying actual positions of control surfaces, see Paragraphs 0070-78 - discusses a surface position identifier processing image data to identify the position of a surface on an aircraft, then the surface position identifier determines whether the movable surface is out of rig with a comparison (exceeds a threshold) using algorithms (see Paragraphs 0077-0078)], and automatically or manually controlling the aircraft to raise or lower the tail as required by the controllable surface condition shown in the real time visual display [see Paragraph 0073 - discusses resetting the control surface to a nominal position when the position (angles) does not match the settings in the display, and repeating for a desired position (angles)].
Kneuper suggests that displaying information regarding control surfaces provides the flight crew with greater situational awareness in the event of a suspected malfunction with a flight control surface [see Paragraph 0055].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system as taught by Tillotson to include a display that shows real time positions of movable surfaces as taught by Kneuper in order to provide the flight crew with greater situational awareness [Kneuper, see Paragraph 0055].

However, the combination of Tillotson and Kneuper fails to disclose where the movable/control surface is a tail skid or tail skid cartridge.

Bays-Muchmore discloses monitoring a tail skid for an aircraft [see Figure 7 below – depicts a tail skid command, determining whether the position (required) agrees with the command (targeted), and providing a warning in case that the commanded position does not agree].

    PNG
    media_image2.png
    628
    245
    media_image2.png
    Greyscale

Figure 7 of Bays-Muchmore

Bays-Muchmore suggests that the tail skid can be in a position that causes damage to the fuselage of an aircraft during landing [see Paragraph 0003].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the movable/control surface as taught by Tillotson and Kneuper to be a tail skid as taught by Bays-Muchmore in order to prevent damage to the fuselage during landing operations [Bays-Muchmore, see Paragraph 0003].

Regarding claim 17, Tillotson, Kneuper, Lamkin, Lee, and Bays-Muchmore disclose the invention with respect to claim 16. 
Kneuper further discloses analyzing the real time visual display of a movable surface see Paragraphs 0070-78 - discusses a surface position identifier processing image data to identify the position of a surface on an aircraft, then the surface position identifier determines whether the movable surface is out of rig with a comparison (exceeds a threshold) using algorithms (see Paragraphs 0077-0078)],
making an in-flight inspection of integrity of the movable surface from the real time visual display [see Figure 6 below - depicts a display of the control surface, allowing the pilot to view the positions of the control surface], and 
determining whether the aircraft is flight worthy [see Figure 6 below - depicts the positions of the tail, allowing the pilot to determine whether the aircraft is flyable (depending on if the tail is operational via operator input on the display (see Paragraph 0071), and see Paragraph 0043 – discusses that a bottom view of aircraft is conveyed to the pilot].

    PNG
    media_image3.png
    486
    689
    media_image3.png
    Greyscale

Figure 6 of Kneuper

Kneuper suggests that displaying information regarding control surfaces provides the flight crew with greater situational awareness in the event of a suspected malfunction with a flight control surface [see Paragraph 0055].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system as taught by Tillotson to include a display that shows real time positions of movable surfaces as taught by Kneuper in order to provide the flight crew with greater situational awareness when there is a malfunction (tail strike) [Kneuper, see Paragraph 0055].

However, the combination of Tillotson and Kneuper fails to disclose where the movable/control surface is a tail skid or tail skid cartridge.

Bays-Muchmore discloses monitoring a tail skid assembly for an aircraft [see Figure 7 below – depicts a tail skid command, determining whether the position (required) agrees with the command (targeted), and providing a warning in case that the commanded position does not agree, see Paragraph 0028 – discusses the assembly: cartridge 262].

    PNG
    media_image2.png
    628
    245
    media_image2.png
    Greyscale

Figure 7 of Bays-Muchmore

Bays-Muchmore suggests that the tail skid can be in a position that causes damage to the fuselage of an aircraft during landing [see Paragraph 0003].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the movable/control surface as taught by Tillotson and Kneuper to be a tail skid as taught by Bays-Muchmore in order to prevent damage to the fuselage during landing operations [Bays-Muchmore, see Paragraph 0003].

Claims 1-6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tillotson in view of Kneuper in view of Lamkin in view of Dong in view of Bays-Muchmore further in view Lee.

Regarding claim 1, Tillotson discloses an integrated intelligent monitoring system for ensuring safe taxi, takeoff, and flight readiness of an aircraft, comprising: 
(b) monitoring units mounted in exterior locations on said aircraft to selected provide real time targeted views of flaps angles on wings and to produce a composite stream of meshed data representing said targeted real time views of said flaps angles on said aircraft from said selected exterior locations [see Paragraph 0031 - discusses using a camera on an aircraft pointed towards surfaces of the aircraft, the camera takes images of the various surfaces on the aircraft and are processed to identify features corresponding to the positions of the various surfaces in the series of images, also the angle because the flaps are moved at angle when a flap position is changed so when the position is monitored so is the angle, see Paragraph 0035 - discusses that the surface includes flaps, and see Figure 3 below and see Paragraph 0063 - depicts cameras 303 and 304 which are configured to obtain images of the surfaces on wings (flaps)];

    PNG
    media_image1.png
    517
    640
    media_image1.png
    Greyscale

Figure 3 of Tillotson
(c) an intelligent processing system comprising intelligent algorithms capable of intermediate and high level image understanding to receive transmission of said composite steam of meshed data representing said targeted real time views from said selected exterior locations, and to compare said meshed data relating to real time flaps angles with input data for required flaps angles [see Paragraphs 0070-78 - discusses a surface position identifier processing image data to identify the position (angle) of a surface on an aircraft, then the surface position identifier determines whether the surface is out of rig with a comparison (exceeds a threshold) using algorithms (see Paragraphs 0077-0078)].

However, Tillotson fails to disclose:
(a) an aircraft equipped with one or more landing gear wheel-mounted electric taxi drive systems controllable to drive the electric taxi system-driven aircraft during ground operations and travel at an airport;
(b) monitoring units mounted in exterior locations on said electric taxi system-driven aircraft selected to provide real time targeted views of landing gears, and of a tail skid on said electric taxi system-driven aircraft and to produce a composite stream of meshed data in a secure encrypted form representing said targeted real time views of said flaps angles, said landing gears, and said tail skid on said electric taxi system driven aircraft from said selected exterior locations;
(c) intelligent algorithms capable of intermediate and high level image understanding to receive transmission of said composite stream of meshed data representing said targeted real time views from selected exterior locations in said secure encrypted form, to process said composite stream of meshed data to produce real time visual displays of said flaps angles, extended or retracted positions of said landing gears, and a location of said tail skid relative to an airport ground surface, to communicate said real time visual displays, and to compare meshed data relating real time positions of landing gears with input data for required positions of said landing gears; 
(d) display devices to receive said communicated real time visual displays from said intelligent processing system located in at least a cockpit of said electric taxi system-driven aircraft; and 
(e) an indicator system in data transmission communication with said intelligent processing system and with said display devices, said indicator system comprising visual or audio indicators of said flaps angles and said positions of said landing gears different from said required flaps angles and landing gears positions.

Kneuper discloses: 
(c) intelligent algorithms capable of intermediate and high level image understanding to receive transmission of said composite stream of meshed data representing said targeted real time views from selected exterior locations in said secure form, to process said composite stream of meshed data to produce real time visual displays of said flaps angles, and to communicate said real time visual displays [see Paragraph 0050 - discusses receiving input on the touch screen display to control surfaces (flaps), see Paragraph 0053 – discusses receiving selections for flap angles, see Paragraph 0052 - discusses continuously displaying instantaneous positions of flight control surfaces (in degrees), see Paragraph 0053 - discusses receiving selections for controlling the aircraft surfaces (flap angles), and see Paragraph 0055 - discusses displaying actual positions of control surfaces (flaps)]; 
(d) display devices to receive said communicated real time visual displays from said intelligent processing system located in at least a cockpit of said aircraft[see Paragraph 0005 - discusses a display device (in the cockpit) receives flight surface representations, and see Paragraph 0053 - discusses continuously displaying instantaneous angles of flight control surfaces]; and 
(e) an indicator system in data transmission communication with said intelligent processing system and with said display devices, said indicator system comprising visual or audio indicators of said flaps angles different from said required flaps angles [see Paragraph 0057 - discusses a warning system that indicates surface desired positions and angles is displayed to the pilot as well as warning noises, if the angle of the flap is supposed to be deployed 35 degrees but the flap only deploys 7 degrees a warning is produced (visual or audio)].
Kneuper suggests that displaying information regarding control surfaces provides the flight crew with greater situational awareness in the event of a suspected malfunction with a flight control surface [see Paragraph 0055].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system as taught by Tillotson to include a display that shows real time positions of flaps as taught by Kneuper in order to provide the flight crew with greater situational awareness [Kneuper, see Paragraph 0055].

However, the combination of Tillotson and Kneuper fails to disclose:
 (a) an aircraft equipped with one or more landing gear wheel-mounted electric taxi drive systems controllable to drive the electric taxi system-driven aircraft during ground operations and travel at an airport.

Lamkin discloses (a) an aircraft equipped with one or more landing gear wheel-mounted electric taxi drive systems controllable to drive the electric taxi system-driven aircraft during ground operations and travel at an airport [see Paragraph 0032 - discusses electric motors that move the landing gears (automatically or manually) in either direction for taxiing].
Lamkin suggests that the towing operations of aircraft are inefficient and slow [see Paragraphs 0006-0007].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft as taught by Tillotson to be electrically powered as taught by Lamkin in order to improve efficiency and speed during ground control of aircraft [Lamkin, see Paragraphs 0006-0007].

However, the combination of Tillotson, Kneuper, and Lamkin fails to disclose:

(b) monitoring units mounted in exterior locations on said electric taxi system-driven aircraft selected to provide real time targeted views of landing gears, and of a tail skid on said electric taxi system-driven aircraft and to produce a composite stream of meshed data in a secure encrypted form representing said targeted real time views of said landing gears, and said tail skid on said electric taxi system driven aircraft from said selected exterior locations;
(c) intelligent algorithms capable of intermediate and high level image understanding to receive transmission of said composite stream of meshed data representing said targeted real time views from selected exterior locations in said secure encrypted form, to process said composite stream of meshed data to produce real time visual displays of extended or retracted positions of said landing gears, and a location of said tail skid relative to an airport ground surface,  to communicate said real time visual displays, and to compare meshed data relating real time positions of landing gears with input data for required positions of said landing gears; 
(d) display devices to receive said communicated real time visual displays from said intelligent processing system located in at least a cockpit of said electric taxi system-driven aircraft; and 
(e) an indicator system in data transmission communication with said intelligent processing system and with said display devices, said indicator system comprising visual or audio indicators of said positions of said landing gears different from landing gears positions.

Dong discloses an integrated monitoring system for ensuring safe taxi, takeoff, and flight readiness of an aircraft, comprising:
 (c) intelligent algorithms capable of intermediate and high level image understanding to receive transmission of said composite stream of meshed data representing said targeted real time views from selected exterior locations in said secure form [see Paragraph 0082 - discusses training a machine learning algorithm to detect aberrant conditions based on the measurement data from sensors (includes cameras) of landing gears], to process said composite stream of meshed data to produce real time visual displays of extended or retracted positions of said landing gears, to communicate said real time visual display [see Paragraph 0087 - discusses displaying the non-conformance of the landing gear], and to compare meshed data relating real time positions of landing gears with input data for required positions of said landing gears [see Paragraph 0087 - discusses corroborating the detected non-conformances, see Paragraph 0083 - discusses taking an image from a camera sensor and correlating with other sensor data prior to landing or after landing, see Paragraph 0086 - discusses that the camera sensor detects the stop pads (of landing gear) non-conformance so that an image recognition system may be trained to identify non-conformances from images,];
(d) display devices to receive said communicated real time visual displays from said intelligent processing system located in at least a cockpit of said aircraft [see Paragraph 0087 - discusses an alert system that displays an image of non-conformance of the landing gear by the computing device to an operator of the aircraft (after measuring the transitions from/to an extended position with a camera to detect the non-conformance (see Paragraph 0083))]; and
(e) an indicator system in data transmission communication with said intelligent processing system and with said display devices, said indicator system comprising visual or audio indicators of said landing gears positions [see Paragraph 0076 - discusses using a camera sensor to take images, and a computing device processes the measurements, and see Paragraph 0087 - discusses an alert is displayed by the computing device, the alert displayed with the image of the detected non-conformance].

Dong suggests that maintenance and service on an aircraft landing gear is time consuming and expensive and requires the aircraft to be shifted off the landing gear [see Paragraph 0002].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft monitoring system as taught by Tillotson to detect non conformances of a landing gear, display the non-conformance to the pilot, and indicate with a warning the non-conformance as taught by Dong in order to save time and reduce cost during maintenance and service of an aircraft [Dong, see Paragraph 0002].

However, the combination of Tillotson, Kneuper, Lamkin, and Dong fails to disclose:
(b) monitoring units mounted in exterior locations on said electric taxi system-driven aircraft selected to provide real time targeted views of landing gears, and of a tail skid on said electric taxi system-driven aircraft and to produce a composite stream of meshed data in a secure encrypted form representing said targeted real time views of said tail skid on said electric taxi system driven aircraft from said selected exterior locations;
(c) intelligent algorithms capable of intermediate and high level image understanding to receive transmission of said composite stream of meshed data representing said targeted real time views from selected exterior locations in said secure encrypted form, to process said composite stream of meshed data to produce real time visual displays of said tail skid relative to an airport ground surface, to communicate said real time visual displays; and
(d) display devices to receive said communicated real time visual displays from said intelligent processing system located in at least a cockpit of said aircraft. 

Lamkin discloses: 
(b) monitoring units mounted in exterior locations on said electric taxi system-driven aircraft selected to provide real time targeted views of landing gears [see Paragraph 0010 - discusses a camera mounted on the exterior of an aircraft that monitors the main landing gear or nose landing gear and communicates the data to a cockpit and see Paragraph 0048 - discusses using multiple sensors such as LIDAR to monitor aircrafts exterior].
Lamkin suggests that providing a view of the landing gears gives the pilot a clear view of the landing gears [see Paragraph 0046].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Tillotson to monitor and produce a composite stream of meshed data representing real time views of landing gears as taught by Lamkin in order to give the pilot a clear view of the landing gears [Lamkin, see Paragraph 0046].

However, the combination of Tillotson, Kneuper, Lamkin, and Dong fails to disclose:
(b) monitoring units mounted in exterior locations on said electric taxi system-driven aircraft selected to provide real time targeted views of a tail skid on said electric taxi system-driven aircraft and to produce a composite stream of meshed data in a secure encrypted form representing said targeted real time views of said tail skid on said electric taxi system driven aircraft from said selected exterior locations;
(c) intelligent algorithms capable of intermediate and high level image understanding to receive transmission of said composite stream of meshed data representing said targeted real time views from selected exterior locations in said secure encrypted form, to process said composite stream of meshed data to produce real time visual displays of said tail skid relative to an airport ground surface, to communicate said real time visual displays; and
(d) display devices to receive said communicated real time visual displays from said intelligent processing system located in at least a cockpit of said aircraft. 

Tillotson discloses:
(b) monitoring units mounted in exterior locations on said electric taxi system-driven aircraft selected to provide real time targeted views of a tail skid on said electric taxi system-driven aircraft  [see Paragraph 0031 - discusses using a camera (that can be mounted on any part of the aircraft where there is a movable surface) on an aircraft pointed towards surfaces of the aircraft, the camera takes images of the various surfaces on the aircraft and are processed to identify features corresponding to the positions of the various surfaces in the series of images] and to produce a composite stream of meshed data in a secure encrypted form representing said targeted real time views of said tail skid on said electric taxi system driven aircraft from said selected exterior locations [see Paragraph 0031 - discusses using a camera (that can be mounted on any part of the aircraft where there is a movable surface) on an aircraft pointed towards surfaces of the aircraft, the camera takes images of the various surfaces on the aircraft and are processed to identify features corresponding to the positions of the various surfaces in the series of images]; and
 (c) intelligent algorithms capable of intermediate and high level image understanding to receive transmission of said composite stream of meshed data representing said targeted real time views from said selected exterior locations in  secure form [see Paragraphs 0070-78 - discusses a surface position identifier processing image data to identify the position of a surface on an aircraft].

Kneuper discloses: 
(c) an intelligent processing system comprising intelligent algorithms capable of intermediate and high level image understanding to receive transmission of said composite stream of meshed data representing targeted real time views from selected locations in secure form to process said composite stream of meshed data to produce real time visual displays of control surfaces, and to communicate said real time visual display [see Paragraph 0050 - discusses receiving input on the touch screen display to display control surfaces, see Paragraph 0052 - discusses continuously displaying instantaneous positions of flight control surfaces (in degrees), see Paragraph 0053 - discusses receiving selections for controlling the aircraft surfaces, and see Paragraph 0055 - discusses displaying actual positions of control surfaces]; and
(d) display devices to receive said communicated real time visual displays from said intelligent processing system located in at least a cockpit of said aircraft [see Paragraph 0005 - discusses a display device (in the cockpit) receives flight surface representations, and see Paragraph 0052 - discusses continuously displaying instantaneous positions of flight control surface].

However, the combination of Tillotson and Kneuper fails to disclose that the movable/control surfaces are tail skids that are relative to an airport ground surface.

Bays-Muchmore discloses monitoring a tail skid for an aircraft  [see Figure 7 below – depicts a tail skid command, determining whether the position (required) agrees with the command (targeted), and providing a warning in case that the commanded position does not agree].

    PNG
    media_image2.png
    628
    245
    media_image2.png
    Greyscale

Figure 7 of Bays-Muchmore

Bays-Muchmore suggests that the tail skid can be in a position that causes damage to the fuselage of an aircraft during landing [see Paragraph 0003].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the movable/control surface as taught by Tillotson and Kneuper to be a tail skid as taught by Bays-Muchmore in order to prevent damage to the fuselage during landing operations [Bays-Muchmore, see Paragraph 0003].

However, the combination of Tillotson, Kneuper, Lamkin, Dong, and Bays-Muchmore fails to disclose wherein the data is in a secure encrypted format.

Lee discloses wherein data is in a secure encrypted format [see Paragraph 0005 – discusses where images taken on an aircraft are encrypted and sent over a network].
Lee suggests that encryption creates a secure transmission of data [see Paragraph 0005].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Tillotson to encrypt the images as taught by Lee in order to securely transmit data [Lee, see Paragraph 0005].

 Regarding claim 2, Tillotson, Kneuper, Lamkin, Dong, Bays-Muchmore, and Lee disclose the invention with respect to claim 1. Tillotson further discloses wherein at least two of monitoring units are mounted and positioned in selected exterior locations adjacent to each wing of said aircraft to provide real time targeted views of each of said flaps angles and produce a stream of said meshed data representing said real time targeted views of said wings and said flaps [see Figure 3 below - depicts cameras 303, 304 located on the horizontal stabilizer across (adjacent) from the wings 310, 312, see Paragraph 0063 - discusses images are obtained of the surfaces (wings and flaps)].

    PNG
    media_image1.png
    517
    640
    media_image1.png
    Greyscale

Figure 3 of Tillotson

Kneuper further discloses said indicator system indicates presence or absence of alignment between said meshed data relating to said real time targeted views of said flaps angles and said input data of required flaps angles for a runway or airport where the aircraft is taking off and landing [see Paragraph 0057 - discusses a warning system that indicates surface desired positions is displayed to the pilot as well as warning noises, if the angle of the flap is supposed to be deployed 35 degrees (via input) but the flap only deploys 7 degrees a warning is produced (visual or audio)].
Kneuper suggests that displaying information regarding control surfaces provides the flight crew with greater situational awareness in the event of a suspected malfunction with a flight control surface [see Paragraph 0055].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system as taught by Tillotson to include a display that indicates alignment of flaps angles as taught by Kneuper in order to provide the flight crew with greater situational awareness [Kneuper, see Paragraph 0055].

Regarding claim 3, Tillotson, Kneuper, Lamkin, Dong, Bays-Muchmore, and Lee disclose the invention with respect to claim 1. Lamkin further discloses wherein one or more of said monitoring units are mounted in selected exterior locations adjacent to said landing gears of said electric taxi system-driven aircraft to produce a composite stream of meshed data representing said targeted real time views of said landing gears from said selected exterior locations [see Paragraph 0010 - discusses a camera mounted on the exterior of an aircraft that monitors the nose or main landing gears and communicates the data to a cockpit, and see Paragraph 0048 - discusses using multiple sensors such as LIDAR to monitor aircrafts exterior].
Lamkin suggests that providing a view (through a display system in the cockpit) of the landing gears gives the pilot a clear view of the landing gears [see Paragraph 0046].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Tillotson to include a stream of meshed data representing real time views of landing gears as taught by Lamkin in order to give the pilot a clear view of the landing gears [Lamkin, see Paragraph 0046].

Dong further discloses an indicator system indicates extended or retracted positions of said landing gears at takeoff and landing different from said required extended or retracted positions [see Paragraph 0071 - discusses indicating non-conformance when the landing gear extends, the camera sensor captures images prior to landing, see Paragraph 0053 - discusses the camera sensor captures images at various extension and static (retractions) positions during takeoff and landing, and see Paragraph 0087 - discusses an alert is displayed by the computing device, the alert displayed with the image of the detected non-conformance].
Dong suggests that maintenance and service on an aircraft landing gear is time consuming and expensive and requires the aircraft to be shifted off the landing gear [see Paragraph 0002].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft monitoring system as taught by Tillotson to indicate a non-conformance when the landing gear is in an extended/retracted position as taught by Dong in order to save time and reduce cost during maintenance and service of an aircraft [Dong, see Paragraph 0002].

Regarding claim 4, Tillotson, Kneuper, Lamkin, Dong, Bays-Muchmore, and Lee disclose the invention with respect to claim 1. Bays-Muchmore further discloses an indicator system indicates a positive or negative position of said tail skid relative to said airport ground surface[see Figure 7 below – depicts a tail skid command, determining whether the position (required) agrees with the command (targeted), and providing a warning in case that the commanded position does not agree (negative), also see Paragraph 0036 – discusses determining tail skid position during a ground test operation].

    PNG
    media_image2.png
    628
    245
    media_image2.png
    Greyscale

Figure 7 of Bays-Muchmore

Bays-Muchmore suggests that the tail skid can be in a position that causes damage to the fuselage of an aircraft during landing [see Paragraph 0003].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the movable/control surface that is displayed as taught by Tillotson and Kneuper to be a tail skid and indicate the tail skid position relative to an airport ground service as taught by Bays-Muchmore in order to prevent damage to the fuselage during landing operations [Bays-Muchmore, see Paragraph 0003].

Regarding claim 5, the combination of Tillotson, Kneuper, Lamkin, Dong, Bays-Muchmore, and Lee disclose multiple monitoring units for the landing gears, flaps, and tail skid to generate multiple views, and to produce said composite stream of said meshed data in the form of said real time views from said multiple selected locations communicated to said intelligent processing system with respect to claim 1.  

Regarding claim 6, Tillotson, Kneuper, Lamkin, Dong, Bays-Muchmore, and Lee disclose the invention with respect to claim 1. Tillotson further discloses a flight management computer or an electronic flight bag in data transmission communication with said intelligent processing system [see Paragraph 0047 - discusses an aircraft system that provides aircraft state information, the surface position identification system receives information from the aircraft system, see Paragraph 0067 - discusses that surface position identification system receives information from instruments on the aircraft].

Regarding claim 8, Tillotson, Kneuper, Lamkin, Dong, Bays-Muchmore, and Lee disclose the invention with respect to claim 1. Tillotson further discloses wherein each of said monitoring units comprises at least a camera [see Paragraph 0031 - discusses using a camera on an aircraft pointed towards surfaces of the aircraft].
Lamkin further discloses wherein each of said monitoring units comprises at least a scanning LiDAR device, a camera, or a scanning LiDAR device and a camera [see Paragraph 0010 - discusses a camera mounted on the exterior of an aircraft that monitors main landing gear and communicates the data to a cockpit, and see Paragraph 0048 - discusses using multiple sensors such as LIDAR to monitor aircrafts exterior].
Lamkin suggests that sensors (cameras) are limited due to environmental conditions, and other sensors (LIDAR) are available to monitor an aircraft’s exterior when the other is limited [see Paragraph 0048].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system as taught by Tillotson to include LIDAR as taught by Lamkin in order to overcome environmental conditions which other sensors are limited in [Lamkin, see Paragraph 0048].

Regarding claim 9, Tillotson, Kneuper, Lamkin, Dong, Bays-Muchmore, and Lee disclose the invention with respect to claim 8. Tillotson further discloses wherein monitoring units are mounted in multiple selected exterior locations to produce said composite stream of meshed data representing targeted real time views of flaps angles on both wings of said aircraft [see Paragraph 0031 - discusses using a camera on an aircraft pointed towards surfaces of the aircraft, the camera takes images of the various surfaces on the aircraft and are processed to identify features corresponding to the positions of the various surfaces in the series of images, see Paragraph 0035 - discusses that the surface includes flaps, and see Figure 3 below and see Paragraph 0063 - depicts cameras 303 and 304 which are configured to obtain images of the surfaces on each wing (flaps)].

    PNG
    media_image1.png
    517
    640
    media_image1.png
    Greyscale

Figure 3 of Tillotson


Regarding claim 10 Tillotson, Kneuper, Lamkin, Dong, Bays-Muchmore, and Lee disclose the invention with respect to claim 8. Lamkin further discloses wherein said monitoring units are mounted in multiple selected exterior locations to produce a composite stream of meshed data representing targeted real time views of extended and retracted positions of nose landing gears or of main landing gears or of both said nose landing gears and main landing gears on an electric taxi system-driven aircraft [see Paragraph 0010 - discusses a camera mounted on the exterior of an aircraft that monitors the main landing gear or nose landing gear and communicates the data to a cockpit and see Paragraph 0048 - discusses using additional sensors such as LIDAR to monitor aircrafts exterior].
Lamkin suggests that providing a view (through a display system in the cockpit) of the landing gears gives the pilot a clear view of the landing gears [see Paragraph 0046].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Dong to include a composite stream of meshed data representing real time views of landing gears as taught by Lamkin in order to give the pilot a clear view of the landing gears [Lamkin, see Paragraph 0046].

Regarding claim 11, Tillotson, Kneuper, Lamkin, Dong, Bays-Muchmore, and Lee disclose the invention with respect to claim 8. 
Kneuper further discloses wherein said monitoring units are mounted in selected exterior locations to produce said composite stream of meshed data representing targeted real time views of a movable surface condition on an aircraft [see Paragraphs 0070-78 - discusses a surface position identifier processing image data to identify the position of a surface on an aircraft, then the surface position identifier determines whether the movable surface is out of rig with a comparison (exceeds a threshold) using algorithms (see Paragraphs 0077-0078)].
Kneuper suggests that displaying information regarding control surfaces provides the flight crew with greater situational awareness in the event of a suspected malfunction with a flight control surface [see Paragraph 0055].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system as taught by Tillotson to include a display that shows real time positions of movable surfaces as taught by Kneuper in order to provide the flight crew with greater situational awareness when there is a malfunction (tail strike) [Kneuper, see Paragraph 0055].

However, the combination of Tillotson and Kneuper fails to disclose where the movable/control surface is a tail skid cartridge.

Bays-Muchmore discloses monitoring a tail skid assembly for an aircraft [see Figure 7 below – depicts a tail skid command, determining whether the position (required) agrees with the command (targeted), and providing a warning in case that the commanded position does not agree, see Paragraph 0028 – discusses the assembly: cartridge 262].

    PNG
    media_image2.png
    628
    245
    media_image2.png
    Greyscale

Figure 7 of Bays-Muchmore

Bays-Muchmore suggests that the tail skid can be in a position that causes damage to the fuselage of an aircraft during landing [see Paragraph 0003].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the movable/control surface as taught by Tillotson and Kneuper to be a tail skid as taught by Bays-Muchmore in order to prevent damage to the fuselage during landing operations [Bays-Muchmore, see Paragraph 0003].

Regarding claim 11, Tillotson, Kneuper, Lamkin, Dong, Bays-Muchmore, and Lee disclose the invention with respect to claim 8. 
Kneuper further discloses wherein said monitoring units are mounted in selected exterior locations to produce said composite stream of meshed data representing targeted real time views of a movable surface condition on an aircraft [see Paragraphs 0070-78 - discusses a surface position identifier processing image data to identify the position of a surface on an aircraft, then the surface position identifier determines whether the movable surface is out of rig with a comparison (exceeds a threshold) using algorithms (see Paragraphs 0077-0078)].
Kneuper suggests that displaying information regarding control surfaces provides the flight crew with greater situational awareness in the event of a suspected malfunction with a flight control surface [see Paragraph 0055].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system as taught by Tillotson to include a display that shows real time positions of movable surfaces as taught by Kneuper in order to provide the flight crew with greater situational awareness when there is a malfunction (tail strike) [Kneuper, see Paragraph 0055].

However, the combination of Tillotson and Kneuper fails to disclose where the movable/control surface is a tail skid or tail skid cartridge.

Bays-Muchmore discloses monitoring a tail skid assembly for an aircraft [see Figure 7 below – depicts a tail skid command, determining whether the position (required) agrees with the command (targeted), and providing a warning in case that the commanded position does not agree, see Paragraph 0028 – discusses the assembly: cartridge 262].

    PNG
    media_image2.png
    628
    245
    media_image2.png
    Greyscale

Figure 7 of Bays-Muchmore

Bays-Muchmore suggests that the tail skid can be in a position that causes damage to the fuselage of an aircraft during landing [see Paragraph 0003].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the movable/control surface as taught by Tillotson and Kneuper to be a tail skid as taught by Bays-Muchmore in order to prevent damage to the fuselage during landing operations [Bays-Muchmore, see Paragraph 0003].


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tillotson in view of Kneuper in view of Lamkin in view of Dong in view of Bays-Muchmore in view of Lee further in view of Meis et al. (U.S. Publication No. 2019/0270521 A1) hereinafter Meis.

Regarding claim 7, Tillotson, Kneuper, Lamkin, Dong, Bays-Muchmore, and Lee disclose the invention with respect to claim 1. Tillotson further discloses wherein at least two of said monitoring units are mounted in said selected locations adjacent or on each wing of said aircraft [see Figure 3 below - depicts cameras 303, 304 located on the horizontal stabilizer across (adjacent) from the wings 310, 312, see Paragraph 0063 - discusses images are obtained of the surfaces (wings and flaps)].

    PNG
    media_image1.png
    517
    640
    media_image1.png
    Greyscale


Figure 3 of Tillotson

However, the combination of Tillotson, Kneuper, Lamkin, Dong, Bays-Muchmore, and Lee fails to disclose said composite stream of meshed data represents targeted real time views of said aircraft's entire wing surface, and said indicator system indicates a presence or absence of ice on a portion of or on said entire wing surface 
Meis discloses wherein real time views comprise an aircraft's entire wing surface and an indicator system indicates the presence or absence of ice on a portion of or on said entire wing surface [see Paragraph 0053 - discusses images are captured by the optical device and displayed, an optical device sends an image to a control device which determines whether ice is present, and see Figure 2 below - depicts the image capturing system 110 view of the wing 180, for detecting ice].

    PNG
    media_image4.png
    412
    316
    media_image4.png
    Greyscale

Figure 2 of Meis

Meis suggests that ice impacts lift and drag when present on a surface [see Paragraph 0001].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system as taught by Tillotson to include an indicator system that indicates the presence or absence of ice on a portion of or on said entire wing surface as taught by Meis in order to reduce lift and drag due to ice [Meis, see Paragraph 0001].

Response to Arguments
Applicant's arguments filed 8/23/2022 have been fully considered but they are not persuasive:

Applicants’ arguments, on Page 13 (regarding claims 19-20, 12-14, and 18), appear to be directed solely to the amended subject matter, and are not persuasive, as noted supra in the rejections of that claimed subject matter.

Applicant argues, on Page 14 lines 8-11, that Dong is “not relevant to the method of dependent claim 15”. Examiner disagrees, Dong is used to show that by using a display, when operating the landing gears, that an operator of an aircraft is able monitor the landing gears [see Paragraphs 0082-0083, 0076, 0087, 0048], this reduces the cost of maintenance [see Paragraphs 0032-0033] because the operator is able to see the operation (retraction and extending) of landing gears when a non-conformance is determined using the display. 

Applicants’ arguments, on Page 14 (regarding claims 16-17), appear to be directed solely to the amended subject matter, and are not persuasive, as noted supra in the rejections of that claimed subject matter.

Applicants’ arguments, on Pages 15-16 (regarding claims 1-11), appear to be directed solely to the amended subject matter, and are not persuasive, as noted supra in the rejections of that claimed subject matter.

In response to Applicant's argument, on Page 17, that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665